Citation Nr: 0613765	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  05-41 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland



THE ISSUE

Entitlement to reinstatement of dependency and indemnity 
compensation (DIC).



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1942 to September 
1945.  He died in June 1976.  The appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2004 RO determination that denied the 
appellant reinstatement of DIC.  She filed a Notice of 
Disagreement in June 2005, and the RO issued a Statement of 
the Case in September 2005.  The appellant filed a 
Substantive Appeal in November 2005.

In May 2006, a Deputy Vice-Chairman of the Board granted the 
appellant's April 2006 motion to advance this appeal on the 
Board's docket, pursuant to the provisions of 38 U.S.C.A. 
§ 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2005).
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant was born in January 1926.

2.  The appellant and the veteran were married in December 
1944.

3.  The veteran died in June 1976.

4.  By rating action of November 1976, the RO awarded the 
appellant DIC as the surviving spouse of the veteran.

5.  At the age of 55, the appellant remarried in May 1981.


CONCLUSION OF LAW

The appellant's claim for reinstatement of DIC is without 
legal merit.  38 U.S.C.A. §§ 103, 5107, 5112(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In this case, the appellant has been notified of the reasons 
for the denial of the claim, and afforded an opportunity to 
present evidence and argument in connection with the claim.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed her.  As will be 
explained below, the claim on appeal lacks legal merit; 
hence, the duties to notify and assist imposed by the VCAA 
are not applicable in this appeal.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  

II.  Analysis

Under the applicable criteria, the remarriage after age 57 of 
the surviving spouse of a veteran shall not bar the 
furnishing of DIC to a widow as his surviving spouse.  
38 U.S.C.A. §§ 103(d)(2)(B) (as amended effective January 1, 
2004), 5112(b).

In this case, the RO denied the appellant reinstatement of 
DIC on the grounds that she remarried at age 55.  

The basic facts in this case are not in dispute.  The record 
reflects that the appellant was born in January 1926, and 
that she and the veteran were married in December 1944.  The 
veteran died in June 1976, and the RO awarded the appellant 
DIC as the surviving spouse of the veteran by rating action 
of November 1976.  At the age of 55, the appellant remarried 
in May 1981.    

The appellant requests that the Board reinstate her DIC,  
even though she remarried at age 55.  Unfortunately, the 
appellant's assertions provide no basis for the Board to 
grant the benefit sought.  The pertinent legal authority 
governing reinstatement of DIC benefits for a surviving 
spouse is clear and specific, and the Board is bound by such 
authority.  

As, on these facts, the appellant remarried at age 55, she is 
not entitled to reinstatement of DIC, and the claim must thus 
be denied.  Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be denied as lacking entitlement 
under the law, or as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

 
ORDER

Reinstatement of DIC is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


